Citation Nr: 1647057	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sinusitis.  He has not been provided with a VA examination in conjunction with this appeal.  The Board finds that an examination is needed, as the Veteran has competently reported current symptoms, some evidence indicates that these symptoms may be associated with his service, and the record does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records (STRs) contain no complaints or diagnoses of sinusitis, though in January 1974 he was diagnosed with an upper respiratory infection.  At his separation examination in August 1974 the physician noted normal sinuses and frequent headaches self-treated with aspirin and rest.  In the corresponding report of medical history the Veteran reported "frequent or severe headache."

Post-service, there are few medical treatment records until the late 1990s and no mention of sinusitis before 1994.  An April 1984 VA treatment record affirmatively noted clear mucosa and no sinus complaints, but a July 1984 claim mentions shortness of breath.  A January 1985 VA general medical included an examination of the nose, sinuses, mouth, and throat.  The only notation made was "good dentition - no lesion."  The earliest medical evidence of sinusitis is in a November 1994 VA treatment record, which noted a history of chronic maxillary sinusitis, but provides no onset date.  An October 1996 VA treatment record states: "[C]hronic maxillary sinusitis proven by x-rays of the sinuses 3/18/96.  [The Veteran] has been seen in ent 7/15/96 and was given augmentin 500 mg tid and asa.  [He] complained of associated bi-temporal cephalgia [headache] on occasions."  VA treatment records continued to show a notation of history of chronic maxillary sinusitis with associated cephalgia through July 2004.

The Veteran filed this claim in May 2009.  A March 2010 VA treatment record stated that the Veteran "mainly requests the documentation of the chronic sinusitis that he has been having for the purposes of service connection application.  The patient's chart was reviewed extensively.  He has a history of chronic maxillary sinusitis per notes, and he was treated frequently with either antibiotics or decongestants for the sinusitis."  The attending physician listed chronic sinusitis in the assessed diagnoses.  In September 2010, the Veteran complained of a stuffy nose, postnasal drip, cough, sore throat, and chills for five days; the assessment was "rule out sinusitis acute" and antibiotics were prescribed.  At a November 2011 VA general medical examination, the Veteran reported "[n]o problems with his nose, sinuses, mouth, or throat."  On physical examination, the examiner found: "No sinus tenderness.  No history of sinus infections.  Nose patent.  No polyps."

In March 2016, the Veteran testified at his Board hearing that his sinusitis symptoms, primarily headaches, running eyes, and breathing difficulties, began in service.  See Hearing Transcript at 7.  He testified that he was offered surgery while he was stationed in Thailand but declined and was treated with antihistamines.  Id. at 3.  He testified that he has always had the symptoms since service, and self-treated with over-the-counter antihistamines because it was cheaper than going through VA.  Id. at 7.

Based on the foregoing, the Board finds that a VA examination and medical opinion are needed to address whether any sinusitis present during the appeal period (since May 2009) is related to service, to include the upper respiratory infection noted in the STRs or the headaches noted at separation.  The examiner should consider the Veteran's competent report of symptoms beginning in and continuing since service in the opinion.

Additionally, the Veteran testified that he was offered sinus surgery while he was stationed in Thailand.  This is not reflected in his STRs.  The Veteran should be asked on remand to identify when and where this occurred, and any outstanding STRs should be obtained. 

Finally, at the hearing the Veteran's representative observed that herbicide Agent Orange was used at several bases in Thailand during the Vietnam era.  The Veteran's personnel records show he was stationed at Ubon Airfield in Thailand for 249 days in 1973-74.  The Veteran also submitted a printout from a VA Web site noting that Veterans at Ubon may have been exposed to Agent Orange between February 28, 1961 and May 7, 1975.  The Veteran handwrote at the top of this printout, "Prove I was there for [Veteran's Name and Claim Number]."  (There is another handwritten note on the page that says, "veteran served in K-9 perimeter patrol 69-70;" however, this does not appear to refer to the Veteran, as he did not enter service until 1971.)  These notes suggest that the Veteran may be asserting that his sinusitis is due to herbicide exposure while he was stationed at Ubon.  On remand, he should be asked to clarify whether he is pursuing this theory; if so, the AOJ should take appropriate steps to develop this claim.  The Veteran's service personnel records show that he was assigned to guard duty at least occasionally at Ubon, and in a lay statement received in December 2006, he stated: "On or about the year 1973-1974 I was in Ubon Thailand.  I was assigned to base supply but I was also augmented to security . . . to secure the flight line."

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify when and where he was offered sinus surgery when he was stationed at Ubon, Thailand.  If his response indicates that there are outstanding service treatment records or private treatment records, attempt to obtain them.

All attempts to secure these records, and any response received, must be documented.  If advised that service records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.

2. Ask the Veteran to clarify whether he is asserting that his sinusitis is due to herbicide exposure in Thailand, and if so, whether he served as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter.  If the Veteran responds that he is asserting this theory, take appropriate steps to develop this theory pursuant to M21-1 IV.ii.1.H.5.b.  

3.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service sinusitis symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any additional treatment records and conducting any herbicide-related development, schedule the Veteran for an appropriate VA examination(s) to determine whether any current sinusitis is related to service.  The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should:

a) Identify the known causes of sinusitis.

b) Identify any sinusitis that has been present at any time since May 2009 ("current");

c) State whether it is at least as likely as not that any identified "current" sinusitis is related to any incident of service, to include the upper respiratory infection noted in the January 1974 service treatment record (STR) or the headaches noted at separation.  Please address the Veteran's reported symptoms of headaches, running eyes, and breathing difficulty beginning in and continuing since service.

d) The Veteran testified that he was offered sinus surgery in Thailand while in service.  Based on the examiner's experience, would this type of recommendation ordinarily be recorded in the type of service medical records that are available for review?

e) Based on the examiner's experience, can he or she identify anything else in the STRs and/or post-service treatment records that tends to corroborate or contradict the Veteran's recollection of suggested sinus surgery in service?

f) If, and only if, the Veteran is asserting that his sinusitis is due to herbicide exposure in Thailand, the examiner should state whether it is at least as likely as not that any current sinusitis could have been caused by exposure to herbicides.  Do not base this opinion on the fact that sinusitis is not one of the chronic diseases for which presumptive service connection is available under 38 C.F.R. § 3.309.  Instead, address whether there is any general research connecting the condition to exposure to herbicides and, if so, whether there there any facts specific to the Veteran's case, including the absense of other known risk factors, that would make a connection at least as like likely as not in this case even though such a connection is not generally presumed.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report(s).

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

